EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

	At claim 1, line 18,  -- fan  --  has been inserted after “variable speed evaporator”.
	At claim 1, line 22,  -- fan --  has been inserted after “variable speed evaporator”.

	These amendments have been made to so that the limitations properly correspond to the “variable speed evaporator fan” originally introduced at line 9 of the claim.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
Applicant’s Terminal Disclaimer filed 13 May 2022 overcomes the previously applied double patenting rejections.
As per independent claim 1, the prior art does not teach the appliance combination as recited, and in particular wherein an ice compartment assembly comprises a front plate; an insulated front cover including a front cover inner panel, a front cover outer panel, and an opening that mates with the chute; an insulated material disposed between the front cover inner panel and the front cover outer panel; and wherein the front cover inner panel mounts to the front plate.
As per independent claim 9, the prior art does not teach the appliance combination as recited, and in particular comprising the combined teachings of a chute on the fresh food door that leads to an opening of a front face of the fresh food door, an ice compartment comprising an ice compartment assembly having a front plate and an insulated front cover, the insulated front cover having an insulated material between a front cover inner panel and a front cover outer panel, wherein the front cover inner panel mounts to the front plate, and wherein the insulated front cover has an opening that mates with the chute.
As per independent claim 12, the prior art does not teach the appliance combination as recited, and in particular comprising a cavity in a rear wall of the fresh food section having a water valve and a tank assembly, the tank assembly including a water tank having an inlet line and an outlet line; a filter located downstream of the water tank, and wherein the water valve is downstream of the water tank.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763